DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Response filed with the Office on 9 December 2020, regarding the Glucovation, Inc. application.

Claims 1, 5-8, 20-22 and 25 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term "substantially higher" in claim 20 is a relative term which renders the claim indefinite.  The term "substantially higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 20, 21 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Gottlieb, et al. (US 2010/0030045 A1; hereinafter, “Gottlieb”).

Regarding claim 1, Gottlieb discloses an analyte sensors and sensor systems as amperometric glucose sensors ([0008]; which reads upon the claimed, “[a]n electrochemical sensing system”).  Gottlieb teaches a working electrode ([0008]), wherein the electrode may be made of rhodium ([0220]; which reads on “a working electrode, wherein the working electrode is rhodium”).
Gottlieb teaches the analyte sensor comprises an analyte sensing layer 110 disposed on one or more of the exposed electrodes of the conductive layer 104 ([0063]), wherein an additional layer such as an analyte modulating layer 112, may be disposed above said analyte sensing layer to regulate analyte contact with the analyte sensing layer ([0065]; which reads on “wherein said working electrode comprises a porous membrane, said porous membrane configured to at least one of control the diffusion of the target analyte to the surface of the working electrode”).
Also, Gottlieb teaches a reference electrode ([0008]), wherein the electrode may be made of rhodium ([0220]; which reads on “a reference electrode, wherein the reference electrode is rhodium”).
Further, Gottlieb teaches the analyte sensor includes a cannula 16, which the electrodes of the sensor reside within and are exposed to bodily fluids through a window in the cannula 22 ([0094]; which reads upon “a housing, wherein said housing is configured to house said working and said reference electrodes and to allow for insertion of said working and reference electrodes into a biofluid within a human or animal for sensing”).
Gottlieb characterizes the analyte sensor of the disclosed invention as “replacable” ([02111]; which reads on the limitation, “wherein said working electrode and reference electrodes are removable from said housing for replacement”).
Gottlieb additionally teaches a sensor electronics device 200, which may include a power source, a sensor interface, processing electronics (i.e., a processor), and data formatting electronics ([0099]), wherein a pulsed and/or varied voltage, typically a working potential of 280, 535 or 635 mV, is used to e.g., glucose ([0063]; which read on the limitation, “an electrical circuit electronically coupled to the working electrode and the reference electrode, the electrical circuit operable to: (a) bias the working electrode at a voltage such that a target analyte or a by-product of said target analyte decomposes wherein the electrical circuit is configured to bias the working electrode at less than about 0.15V to reduce signal noise and fouling of said working electrode from interfering species present in said biofluid during continued use and (b) measure a current corresponding to the concentration of the target analyte”).
Gottlieb discloses a telemetered characteristic monitor 400 includes a housing 206 that supports a printed circuit board 208, batteries 210, antenna 212, and the cable 202 with the connector 204 that connects to the sensor to provide real-time sensor glucose values ([0093]; [0096]; which reads on “wherein said electrical circuit has a communication module, wherein said communication module is configured to allow for two-way communication with a remote device, and wherein said electrochemical sensing system measuring current corresponding to the concentration of the target analyte multiple times during continued use once the working and reference electrode are inserted into said biofluid within said human or animal.”)

Regarding claims 5 and 6, Gottlieb teaches the analyte sensing layer comprises an oxidoreductase that generates hydrogen peroxide upon exposure e.g., glucose oxidase ([0017]).

Regarding claim 7, Gottlieb teaches the invention includes methods for inhibiting one or more signals generated by an interfering compound in various sensor embodiments of the invention (e.g., by using an interference rejection layer) ([0018]).

Regarding claim 8, Gottlieb teaches interfering compounds may include ascorbic acid, uric acid and/or acetaminophen, among other compounds ([0020]).

Regarding 20, what is recited is an inherent characteristic of the electrodes.  Gottlieb teaches the electrodes may be rhodium, among a variety of other materials ([0220]).  Therefore, the selection of the taught possible rhodium as a working electrode and rhodium as a reference electrode would have the same inherent characteristic.

Regarding claim 21, all the shared limitations with instant claim 1 are taught by Gottlieb, as stated above.
Further, Gottlieb teaches the invention can include a coating of a Prussian blue composition on an electrode at a location and in an amount sufficient to mediate an electrical potential of an electrode of the apparatus ([0016]; which a synthetic redox-active receptor disposed on the working electrode and configured to move between different electronic states, the synthetic redox-active receptor further configured to change its reduction potential upon binding the target analyte such that the target analyte does not decompose” and “the working electrode donates an electron to the synthetic redox-active receptor and moves the synthetic redox-active receptor into a more reduced state and to reduce signal noise and fouling of said working electrode from interfering species present in said biofluid during continued use”, as this would be an inherent characteristic of the mediator).

Regarding claim 25, Gottlieb describes analyte sensor for glucose ([0003]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb in view of a published paper by M.E. Ghica, et al. (“A glucose biosensor using methyl viologen redox mediator on carbon film electrodes”, Analytica Chimica Acta, 532(2):p. 145-151, March 2005; hereinafter, “Ghica”).

Regarding claim 22, Gottlieb teaches the limitations of instant claim 21.  Further, Gottlieb teaches use of Prussian blue as a mediator.
Gottlieb is silent as to use of viologen, a conjugate pyridinium or a boronic acid as the synthetic redox-active receptor.
However, Ghica discloses biosensor redox mediators known in the art include among others: Prussian blue and methyl viologen (2nd ¶, 1. Introduction, p. 145).
Therefore, at the time of the filing of the instant application, it would have been obvious to one of ordinary skill in the art that both Prussian blue and methyl viologen were considered good redox mediators for biosensors, and as such, would obvious simple substitutes for each other in the manufacture of biosensors.

Response to Arguments
Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html

https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
11 March 2021